Citation Nr: 0933570	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for catatonic type 
schizophrenia, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

In his September 2008 VA Form 9, the Veteran requested a 
Board hearing, which was scheduled for April 2009.  The 
Veteran failed to appear on the scheduled date and did not 
explain his absence or request to reschedule the hearing.  
Therefore, the Board considers his request for a Board 
hearing withdrawn.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's catatonic type schizophrenia is not manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
catatonic type schizophrenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9202 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection for schizophrenia, competent, in 
remission, was initially granted with a 100 percent rating 
effective July 1, 1945 to July 4, 1945 and a 50 percent 
evaluation from July 5, 1945.  See July 1945 rating decision.  
The disability was subsequently recharacterized as dementia 
praecox (schizophrenia) catatonic type, in complete 
remission, competent; a 50 percent evaluation was assigned 
between July 15, 1945 and October 5, 1947 and, thereafter, 
the RO assigned a noncompensable evaluation pursuant to 
Diagnostic Code 9001.  See August 1947 rating decision.  In 
the January 2008 rating decision that is the subject of this 
appeal, the disability was recharacterized again as catatonic 
type schizophrenia and the noncompensable evaluation was 
continued under 38 C.F.R. § 4.130, Diagnostic Code 9202.  The 
Veteran contends that he is entitled to a 10 percent 
evaluation.  See February 2008 notice of disagreement.  

Pursuant to the General Rating Formula for Mental Disorders, 
a noncompensable evaluation is assigned when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9202.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in January 2008, at which time 
his claims folder and medical records were reviewed.  The 
examiner reported the medical conditions for which the 
Veteran was receiving VA treatment, but none of the 
conditions included catatonic schizophrenia.  In fact, there 
was no outpatient treatment or hospitalization for a mental 
disorder and the Veteran denied receiving any current 
treatment.

When asked why he was at the examination, the Veteran replied 
that "the DAV (Disabled American Veterans) told me I should 
be evaluated.  I used to get a pension."  The examiner 
informed the Veteran of the purpose of the examination and 
when asked to describe the mental problems he was having, the 
Veteran reported that he had "a little bit of the shakes, 
that's about it.  I'm not exactly steady on my legs."  The 
examiner advised him that those were physical symptoms and 
then restated the question, asking the Veteran if he had been 
experiencing any symptoms of a mental disorder.  The Veteran 
replied "not that I know of."  When asked whether he had 
been experiencing any emotional problems, the Veteran 
reported that he felt all right.  He denied any behavioral 
problems or problems with interpersonal relationships.  

On psychiatric examination, the Veteran appeared neatly 
groomed and psychomotor activity was unremarkable.  Speech 
was slow and not spontaneous; attitude toward the examiner 
was cooperative; affect was appropriate; and mood was 
"fine."  The examiner reported an attention disturbance in 
the form of a short attention span and indicated that the 
Veteran was unable to do serial sevens or spell a word 
forward and backward.  The Veteran was oriented to person, 
time and place; thought process and content were 
unremarkable; there were no delusions or hallucinations; and 
intelligence was average.  The examiner indicated that the 
Veteran did not understand the outcome of behavior and that 
he denied any mental, emotional or behavioral problems.  The 
Veteran also had no inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal thoughts.  The examiner indicated that he was 
unable to interpret proverbs appropriately and indicated that 
the Veteran had concrete to confused thinking.  Impulse 
control was reported as good without episodes of violence, 
and the Veteran was able to maintain minimum personal 
hygiene.  The examiner also reported that remote memory was 
normal, recent memory was mildly impaired, and immediate 
memory was moderately impaired.  The Veteran reported that at 
times he would forget what he went into a room for, but 
acknowledged that this could be due to age.  The examiner did 
note that the Veteran was only able to recall one of three 
common objects after a few minutes of verbal interference.  

There was no psychological testing and no social work survey 
conducted.  The examiner reported on the Veteran's mental 
competency, indicating that he was aware of the amount of his 
benefit payment and the amount of monthly bills, was able to 
prudently handle payments, and was able to personally handle 
money and pay bills.  The Veteran was also capable of 
managing financial affairs.  The Veteran reported that he was 
not currently employed and indicated that he had retired in 
1989 from his occupation as a tugboat captain.  The reason 
for his retirement was reported as eligibility by age or 
duration of work.  

An Axis I diagnosis of schizophrenia, catatonic type, in 
remission (by history) was made.  A Global Assessment of 
Functioning (GAF) score of 91 was assigned.  The examiner 
noted that there was no total occupational and social 
impairment due to mental disorder signs and symptoms; no 
signs or symptoms resulting in deficiencies in judgment, 
thinking, family relations, work, mood or school; no reduced 
reliability or productivity due to symptoms; no occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to signs and 
symptoms (but with generally satisfactory functioning); and 
no mental disorder signs or symptoms that were transient or 
mild and decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

The evidence of record does not support the assignment of a 
compensable rating for catatonic type schizophrenia.  As an 
initial matter, there is no evidence showing that the Veteran 
has been receiving any treatment, VA or otherwise, related to 
this disability.  In fact, the Veteran denied receiving any 
treatment and review of his medical records by the VA 
examiner revealed no records related to psychiatric 
treatment.  Secondly, the GAF score assigned to the Veteran 
during the January 2008 examination was 91, which represents 
superior functioning in a wide range of activities, life's 
problems never seem to get out of hand, is sought out by 
others because of his or her many positive qualities, no 
symptoms.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  

In this case, the subjective symptoms exhibited by the 
Veteran include slow and not spontaneous speech; short 
attention span; an inability to perform serial sevens or 
spell a word forward and backward; an inability to understand 
the outcome of his behavior; an inability to interpret 
proverbs appropriately; confused thinking; and mildly 
impaired recent memory and moderately impaired immediate 
memory in that he was only able to recall one of three common 
objects after a few minutes of verbal interference.  There is 
no evidence, however, of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  Nor is there any 
evidence that the Veteran takes medication.  In fact, the 
Veteran is not receiving any treatment, to include any 
medication, for his psychiatric disorder, he is currently 
unemployed due to retirement, and the record is devoid of 
reference to social impairment.  For all these reasons, a 
compensable rating for catatonic type schizophrenia is not 
warranted, as the evidence of record does not more nearly 
approximate the criteria for the next higher rating.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's catatonic type 
schizophrenia do not cause impairment in occupational and 
social functioning, and while the Veteran is not working, his 
unemployment is unrelated to his psychiatric disability.  The 
Board finds that any impairment caused by the Veteran's 
disability is contemplated by the rating criteria and that 
these criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the January 2008 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See July 2007 letter.  In an October 2008 letter, 
he was informed that disabilities are rated on the basis of 
diagnostic codes, and depending on the disability involved, a 
rating from 0 percent to as much as 100 percent would be 
assigned.  He was also provided with examples of the types of 
evidence that he should inform VA about or provide, including 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
had on his employment and daily life.  Finally, he was 
provided notice of the diagnostic code under which his 
disability is rated.  The claim was readjudicated in a 
January 2009 supplemental SOC (SSOC).  The Board finds that 
any pre-adjudicatory § 5103(a) notice error is non-
prejudicial in light of the post-adjudicatory notice and 
opportunity provided to develop the case during the extensive 
appellate proceedings.  Accordingly, the duty to notify has 
been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran was afforded an appropriate VA 
examination in connection with his claim.  The Board notes 
that the RO reported reviewing treatment records from the 
West Palm Beach VA Medical Center (VAMC) dated between August 
16, 2006 and October 24, 2007 in the September 2008 SOC.  The 
Board further notes that no VA treatment records have been 
associated with the claims folder.  The RO, however, reported 
that there were no treatment records related to the Veteran's 
schizophrenia or any other mental illness.  Moreover, the 
Veteran denied receiving any treatment for his mental 
disability at the time of the January 2008 VA examination.  
For these reasons, the Board finds no prejudice in proceeding 
without obtaining these records.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A compensable rating for catatonic type schizophrenia is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


